Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 38-42, 44 and 63-65 are pending and under consideration.  It is noted that the Examiner incorrectly checked the boxes in the Non-Final Office action 326 form mailed on 09/27/2021 that there was a foreign priority claim in this application.  There is no foreign priority claim in this application. 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Ryan Fletcher on 02/18/2022.
5.	The application has been amended as follows: 
In the claims: 
In claim 63, line 1 the word “or more” has been deleted.
In claim 64, line 1 the word “or more” has been deleted.
6.	Claims 38-42, 44 and 63-65 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

February 18, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644